         Case 4:20-cv-02037 Document 11 Filed on 10/30/20 in TXSD Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

    CATHERINE WATKINS,                                   §
                                                         §
            Plaintiff,                                   §
    v.                                                   §   CIVIL ACTION NO. 4:20-cv-2037
                                                         §
    DEUTSCHE BANK NATIONAL TRUST                         §
    COMPANY, AS TRUSTEE, IN TRUST                        §
    FOR NEW CENTURY HOME EQUITY                          §
    LOAN TRUST 2005-2,                                   §
                                                         §
            Defendant.                                   §

                DEFENDANT’S NOTICE OF NO RESPONSE TO DEFENDANT’S MOTION
                              FOR SUMMARY JUDGMENT

           Defendant in the above-captioned case, Deutsche Bank National Trust Company, As

Indenture Trustee, for New Century Home Equity Loan Trust 2005-2, incorrectly named as

Deutsche Bank National Trust Company, As Trustee, In Trust for New Century Home Equity Loan

Trust 2005-2, (“Deutsche Bank” or “Defendant”) files this Notice of No Response to its Motion

for Summary Judgment (Doc. No. 8), and would respectfully show the court as follows:

           1.      Plaintiff Catherine Watkins (“Plaintiff”) filed her Original Verified Petition and

Application for Temporary Restraining Order and Temporary Injunctions (the “Complaint”) (Doc.

No. 1-1) in the 281st Judicial District Court, Cause No. 2020-32766 on June 1, 2020. 1 Defendant

removed the matter to this Court on June 10, 2020. 2

           2.      Deutsche Bank filed its Motion for Summary Judgment (the “Motion”) under Fed.

R. Civ. P. 56 on September 21, 2020 (Doc. No. 8) requesting the Court grant summary judgment




1
    See Defendant’s Notice of Removal, Doc. No. 1, ¶1.
2
    Id.

632077.1
DEFENDANT’S NOTICE OF NO RESPONSE TO MOTION FOR SUMMARY JUDGMENT                              Page 1
       Case 4:20-cv-02037 Document 11 Filed on 10/30/20 in TXSD Page 2 of 3




in favor of Defendant on all of Plaintiff’s claims. The Motion was served on counsel for Plaintiff

via ECF that same day.

         3.       On October 9, 2020, Plaintiff filed her Unopposed Motion to Extend Time to

Respond to Defendant’s Motion for Summary Judgment (Doc. No. 9). On October 13, 2020, the

Court signed an order granting the motion for extension and ordered Plaintiff to file her response

to the Motion “on or before October 26, 2020.” 3

         4.       Plaintiff has failed to file a response to the Motion and, as such, the Court may

consider it unopposed. 4

         5.       Defendant requests the Court consider Defendant’s Motion as unopposed and that

judgment for Defendant be entered after the Court considers the substance of its Motion.

         Accordingly, Defendant respectfully request the Court grant its Motion for Summary

Judgment pursuant to Fed. R. Civ. P. 56 and for all other and further relief to which it has shown

itself entitled at law or in equity.


                                                       Respectfully submitted,

                                                       By:      /s/ Matt D. Manning
                                                                MATT D. MANNING
                                                                State Bar No. 24070210
                                                                MATTHEW A. KNOX
                                                                State Bar No. 24071102
                                                                GREG DEVRIES
                                                                State Bar No. 24105802
                                                                MCGLINCHEY STAFFORD
                                                                1001 McKinney, Suite 1500
                                                                Houston, Texas 77002
                                                                Telephone : (713) 520-1900

3
  See Order, Doc. No. 10.
4
  See Local Rule 7.4 (“Failure to respond will be taken as a representation of no opposition.”). See also Stevenson v.
Fort Bend County, No. H-05-2656, 2006 U.S. Dist. LEXIS 81319, 2006 WL 3245755 n. 2 (S.D.Tex., Nov. 7, 2006)
(“Plaintiff filed no response to either of these motions, thereby representing that she is unopposed to them.”). See
also Villegas v. Grace Disposal Systems, LLC, No. H-13-320, 2013 U.S. Dist. LEXIS 154570, 2013 WL 5816554 at
*1 (S.D.Tex., Oct. 29, 2013) (“If a response is not filed by the submission day, it will be taken as a representation of
no opposition.” (quotation marks omitted)).

632077.1
DEFENDANT’S NOTICE OF NO RESPONSE TO MOTION FOR SUMMARY JUDGMENT                                                Page 2
      Case 4:20-cv-02037 Document 11 Filed on 10/30/20 in TXSD Page 3 of 3




                                                         Facsimile: (713) 520-1025
                                                         mmanning@mcglinchey.com
                                                         mknox@mcglinchey.com
                                                         gdevries@mcglinchey.com

                                                 COUNSEL FOR DEFENDANT

                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2020, I filed the foregoing Defendant’s Notice of No
Response to Defendant’s Motion for Summary Judgment with the court by operation of the court’s
electronic filing system and served a copy of said motion on all counsel of record by email and/or
ECF notification as follows:

                          Via Email and/or Electronic Court Notification
                                       John G. Helstowski
                                 J. Gannon Helstowski Law Firm
                                  13601 Preston Rd., Suite E920
                                       Dallas, Texas 75240
                                        jgh@jghfirm.com
                                      Counsel for Plaintiff

                                                  /s/ Matt D. Manning
                                                 Matt D. Manning




632077.1
DEFENDANT’S NOTICE OF NO RESPONSE TO MOTION FOR SUMMARY JUDGMENT                           Page 3
